Citation Nr: 0512601	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-30 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right ankle sprain.

2.  Entitlement to service connection for the residuals of a 
cold injury of the left lower extremity.

3.  Entitlement to service connection for the residuals of a 
cold injury of the right lower extremity.  

4.  Entitlement to an initial compensable evaluation for the 
residuals of a fracture of the fifth proximal metacarpal of 
the left hand.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
June 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

The veteran claims that during his three years of active 
duty, he suffered from frostbite while stationed in the 
Republic of Korea.  He contends that he experienced "frozen 
feet," and that he was treated by medics who wrapped his 
feet in hot towels.  He maintains that since that time, he 
suffers from cold, tingling, and a lack of sensation in his 
feet.  With respect to his right ankle, he avers that while 
he was in service, he did sprain his right ankle.  He claims 
that he received treatment, which included a casting of the 
ankle, and that he was subsequently returned to full duty.  
Although the evidence has shown that he has injured the ankle 
since his service, he contends that the inservice injury left 
him predisposed to re-injury the ankle.   

A review of the veteran's service medical records indicates 
that the veteran did indeed sprain his right ankle in July 
1972.  The record reflects that the ankle was casted for a 
period of two weeks and he was placed on restricted duty.  
However, a medical record dated later in July 1972 also shows 
that the cast was removed and the veteran was returned to 
full, active duty, with no restrictions.  For the remaining 
period of service, until June 1975, the veteran's service 
medical records were negative for any complaints of or 
treatment for right ankle residuals.  

Those same medical records do not provide credence to the 
veteran's assertions that he suffered from frostbite while he 
was stationed at Camp Stanley, South Korea.  The sole 
reference to any type of condition involving the feet is a 
entry that restricts the veteran to fourteen days of 
temporary duty from January 15, 1973, to January 29, 1973.  
The condition that is listed as restrictive is "foot 
blisters."  However, the Board does note that the examiner 
stated that the veteran should not be assigned to any duties 
that would require prolonged or repeated exposure to extreme 
cold.  Nevertheless, the service medical records from 
February 1973 to the veteran's discharge do not contain any 
additional reference to a cold injury or frostbite.  

The veteran underwent an examination of the right ankle in 
August 2003.  The examiner reported that the veteran was 
suffering from the residuals of a sprain to the right ankle.  
However, he further stated that the veteran had multiple 
sprains prior to service of "the same ankle" and subsequent 
recurrent sprains since service.  

A review of the service medical records does indicate that 
the veteran admitted that he had sprained an ankle.  See SF 
93, Report of Medical History, undated.  However, that same 
report does not specify which ankle the veteran sprained.  
Moreover, in the words of the veteran, the term sprain is not 
used - instead the veteran classified an ankle as 
"twisted."  There is no suggestion from the service medical 
records that the veteran sought treatment from a medical 
professional for an ankle sprain or twist.  

The VA has a duty to obtain a medical examination or opinion 
when such examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
In this instance, there is evidence indicating that the 
veteran may have suffered from some type of cold injury to 
the feet while he was in service.  Moreover, there is 
evidence showing that the veteran did actually injury his 
right ankle in service.  The VA has a duty to investigate via 
a medical evaluation whether the conditions the veteran 
suffered from in service have resulted in the residuals he 
now says he suffers therefrom.  Because the veteran has not 
undergone such examinations, the claim must be returned to 
the RO, and ultimately the VA medical center, for the purpose 
of obtaining such an examinations.  A thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment so that the decision 
will be a fully informed one should be accomplished in 
regards to this claim.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Furthermore, while the veteran underwent an orthopedic 
examination of the fifth proximal metacarpal of the left hand 
in August 2003, that same examination does not provide 
comments with respect to the effect of the injury on the 
hand.  That is, under 38 C.F.R. Part 4, Diagnostic Code 5227 
(2004), the examination report should not only discuss 
whether there is favorable or unfavorable ankylosis, but it 
should also discuss limitation of motion of other digits and 
the interference with the overall function of the hand.  
Additionally, that examination does not appear to have 
sufficiently complied with the requirements delineated by the 
United States Court of Appeals for Veterans Claims (Court) in 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A review of 
the examination report does not show the effects of the 
disability upon ordinary use, and the functional impairment 
due to pain, weakened movement, excess fatigability, or 
incoordination

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO for the following actions:

1.  The RO should schedule the veteran 
for an orthopedic examination in order to 
determine whether the veteran now suffers 
from any type of disability of the right 
ankle.  All necessary tests should be 
conducted, such as range of motion 
studies and strength tests, x-rays, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

After it has been determined whether the 
veteran does indeed suffer from such a 
disability, the examiner should express 
an opinion as to the etiology of the 
disability.  Specifically, the examiner 
should express an opinion as to whether 
any found disability of the right ankle 
began while the veteran was in service or 
whether it was caused by or the result of 
the veteran's post-service activities or 
whether the inservice injury predisposed 
the veteran to suffer additional injuries 
to the right ankle after service.  In 
other words, the examiner must express an 
opinion as to whether it is at least as 
likely as not that any found disability 
is related to the veteran's military 
service or to an injury suffered therein.  
If the examiner believes that any found 
current disability of the right ankle is 
the result of post-service events, the 
examiner should state with specificity 
why he or she believes as such.  The 
examiner should cite to information in 
the claims folder.  The examiner should 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.  

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.

2.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed residuals of frostbite of the 
feet.  If no such disorder is currently 
found, the examiner should so indicate.  
The RO must make available to the 
examiner the claims folder.  The claims 
folder must be thoroughly reviewed by the 
examiner in connection with the 
examination and the examiner should 
indicate that the claims file was 
reviewed.  

After it has been determined whether the 
veteran does indeed suffer from such a 
disability of the feet, the examiner 
should express an opinion as to the 
etiology of the disability.  
Specifically, the examiner should express 
an opinion as to whether any found 
disability of the feet are the residuals 
of frostbite that occurred while the 
veteran was stationed in South Korea.  
The examiner should provide comments on 
whether the blisters suffered by the 
veteran in January 1973 were 
manifestations of frostbite, and comments 
should also be provided on why the 
veteran was sheltered from the cold 
during this time period.  In other words, 
the examiner must express an opinion as 
to whether it is at least as likely as 
not that any found disability is related 
to the veteran's military service or to 
an injury suffered therein.  If the 
examiner believes that any found current 
disability of the feet is the result of 
post-service events, the examiner should 
state with specificity why he or she 
believes as such.  The examiner should 
cite to information in the claims folder.  
The examiner should provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

If these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  The 
results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  

3.  Finally, the RO should schedule the 
veteran for an orthopedic examination of 
the left hand.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  In 
addition to x-rays, any other tests and 
studies deemed necessary should be 
accomplished at this time.

The examiner should specifically comment 
on what symptoms and manifestations are 
produced by the service-connected left 
hand injury.  Range of motion studies 
should be accomplished along with studies 
concerning any limitation of function of 
the parts affected by limitation of 
motion.  The examiner should also be 
asked to include the normal ranges of 
motion of the finger.  Additionally, the 
examiner should be requested to determine 
whether the left hand (and finger) 
exhibits weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  Comments should also be provided 
concerning any scarring or nerve 
involvement.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claims for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



